Citation Nr: 1037283	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-36 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli Kordich, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In March 2008, the Veteran provided testimony at a Board personal 
hearing (Travel Board hearing) before the undersigned Veterans 
Law Judge in Columbia, South Carolina.  A transcript of the 
hearing is of record.

In December 2009, the Board remanded the case for further action 
by the originating agency.  Following attempts to comply with the 
remand order for a VA examination, the case was returned to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its December 2009 remand, the Board remanded this case for a 
VA psychiatric examination to reconcile some conflicting medical 
evidence as to whether the Veteran had PTSD in accordance with 
DSM-IV criteria based on the combat-related stressor event of 
minesweeping aboard the USS Leader.  The Veteran was scheduled 
for a VA examination at the Columbia VA Medical Center (VAMC) in 
February 2010, but he failed to report for the examination.  
Subsequently, in an April 2010 written brief presentation, the 
Veteran's representative indicated that the Veteran did not 
receive notice of the scheduled VA examination and in March 2010, 
the appellant submitted a statement declaring that he had 
relocated to Wilmington, North Carolina and asked that any VA 
examination be completed there.  The representative requested 
that the VA psychiatric examination be rescheduled.

According to 38 C.F.R. § 3.655, failure to report for a VA 
examination in connection with a claim for original compensation, 
without good cause, results in the issuance of a decision based 
on the evidence of record.  In this case, the record establishes 
that the Veteran moved to a different state and when he had not 
heard from the VA concerning his examination, submitted a 
statement that he had relocated to Wilmington, North Carolina and 
asked that any VA examination be completed there.  The Board 
finds that the Veteran has established good cause for his failure 
to appear, and that the VA psychiatric examination should be 
rescheduled.      

The Board notes that on July 13, 2010, VA published a final rule 
that amended its adjudication regulations governing service 
connection for PTSD by liberalizing, in certain circumstances, 
the evidentiary standard for establishing the required in-service 
stressor. 75 Fed. Reg.  39843 (July 13, 2010). The provisions of 
this amendment apply to applications for service connection for 
PTSD that were appealed to the Board before July 12, 2010 but 
have not been decided by the Board as of July 12, 2010, which 
includes the present appeal.  75 Fed. Reg. 39,852 (Jul. 13, 
2010); 75 Fed. Reg. 41,092 (Jul. 15, 2010) (to be codified at 38 
C.F.R. § 3.304).

For the foregoing reasons, this matter is remanded 
for the following:

1.	Please schedule the Veteran for a VA 
psychiatric examination by an examiner 
other than ones who conducted the 
VA examinations in April 2006 and 
February 2007.   The examiner is asked 
to determine whether the Veteran 
suffers from a current psychiatric 
disability, including PTSD, in 
accordance with DSM-IV criteria, based 
on the combat-related stressor event of 
minesweeping aboard the USS Leader.  
For purposes of this examination, the 
examiner should accept as credible the 
Veteran's testimony at his March 2008 
Travel Board hearing, where he stated 
that he "absolutely" feared for his 
life while searching for mines and 
assisting a nearby ship that had been 
hit by a mine.  

The claims folder must be made 
available to the examiner, who must 
state whether it was reviewed in 
conjunction with the examination, 
including review of the recent February 
2007 private medical opinion that 
contains a diagnosis of PTSD.  

If any other acquired psychiatric 
disorder is found to be present, the 
examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or more ) that the 
disorder originated while the Veteran 
was serving on active duty or is 
otherwise related to service.  

The examiner should provide a rationale 
for all opinions, whether favorable or 
unfavorable.  If the examiner cannot 
provide the requested opinion(s) 
without resorting to speculation, he or 
she should expressly indicate this and 
explain why an opinion cannot be made 
without speculating.  

2.  Then readjudicate the claim in 
light of any additional evidence 
obtained.  If the disposition remains 
unfavorable, send the Veteran and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


